 



Exhibit 10.64
BLOCKED ACCOUNT CONTROL AGREEMENT
(WITH LOCKBOX SERVICES)
Commerce Energy, Inc.
600 Anton Boulevard
Suite 2000
Costa Mesa, California 92626
Attn: Rob Gunnin
Ladies and Gentlemen:
          Please be advised that pursuant to certain agreements between Commerce
Energy, Inc. (“Company”) and Tenaska Power Services Co. (“Lender”), Company will
cause all checks, drafts and other orders of payments made payable to Company to
be mailed to PO Box 644010,Cincinnati, Ohio 45264-4010 (the “Lockbox”)
maintained at U.S. Bank National Association (“Depository Bank”). All payments
mailed to the Lockbox shall be deposited to deposit account number [*] (such
account, together with all substitutions and replacements therefore, the
“Deposit Account”) located at Depository Bank, and subject to the terms of the
Deposit Agreements (defined below). The Lockbox account and the Deposit Account
shall each be styled “Tenaska Power Services Co. as Pledgee of Commerce Energy,
Inc.”.
1. Deposit Agreements. The terms and conditions of this Agreement are in
addition to any deposit account agreements and other related agreements that
Company has with Depository Bank, including without limitation all agreements
concerning banking products and services, treasury management documentation,
account booklets containing the terms and conditions of the Deposit Account,
signature cards, fee schedules, disclosures, specification sheets and change of
terms notices (collectively, the “Deposit Agreements”). The provisions of this
Agreement shall supersede the provisions of the Deposit Agreements only to the
extent the provisions herein are inconsistent with the Deposit Agreements, and
in all other respects, the Deposit Agreements shall remain in full force and
effect; provided, however, that any claim of inconsistency or potential
inconsistency between the Deposit Agreements and this Agreement shall be
resolved in favor of having this Agreement govern. All items received at the
Lockbox shall be deposited into the Deposit Account, and shall then be processed
according to the provisions of the Deposit Agreements, as amended by this
Agreement.
2. Security Interest. Company has granted to Lender a security interest in,
among other property, the Lockbox, the Deposit Account and all credits or
proceeds thereto and all monies, checks and other instruments held or deposited
therein (all of which shall be included in the definition of the “Deposit
Account”). Company and Depository Bank each represents and warrants that there
are no perfected liens or encumbrances with respect to the Deposit Account and
covenants with Lender that it shall not enter into any acknowledgment or
agreement that gives any other person or entity except Lender control over, or
any other security interest, lien or title in, the Deposit Account.
3. Lender’s Rights. Until such time as Depository Bank shall have received
notice from Lender in a Timely Manner, funds on deposit from time to time in the
Deposit Account shall
[*]=information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

1



--------------------------------------------------------------------------------



 



be disbursed as Company may direct. As used in this Agreement, “Timely Manner”
means receipt of the relevant notice, notice revocation or instruction at a time
and in a manner affording Depository Bank a reasonable opportunity to act
thereon. Lender simultaneously shall provide Company with such notice. After
Depository Bank has received a notice, and until such time as Depository Bank
has received contrary notice from Lender in a Timely Manner that a default has
been waived or has ceased to exist: (i) Lender shall have immediate access to
and control over the Deposit Account and the items deposited therein;
(ii) Company shall have no control whatsoever over items deposited into the
Deposit Account; (iii) Company irrevocably authorizes Depository Bank, without
investigation, to comply with any requests of Lender with regard to deposits in
and withdrawals from the Deposit Account, including, without limitation,
directions of Lender to transfer the balance of the Deposit Account to Lender
pursuant to payment, transfer and withdrawal orders and changes to such orders
given from time to time by Lender’s officers (“Transfer Orders”) without the
consent of Company; (iv) Lender shall have exclusive dominion and control of the
Deposit Account and all items deposited therein, and Depository Bank shall not
comply with any directions from Company regarding the Deposit Account unless
Lender gives its written consent thereto in advance; (v) Depository Bank is
authorized and directed to supply any necessary endorsement and to deposit all
monies and instruments received by Depository Bank for the account of
Company; and (vi) Company agrees it shall not make any attempt to access the
Deposit Account or funds therein.
4. Returned Items and Fees. Company and Depository Bank acknowledge notice of
and recognize Lender’s continuing security interest in the Deposit Account and
in all items deposited in the Deposit Account and in the proceeds thereof.
Depository Bank hereby disclaims any lien or security interest in the Deposit
Account and subordinates any statutory or contractual right or claim of offset
or lien resulting from any transaction which involves the Deposit Account.
Notwithstanding the foregoing, in the event any checks or other items which were
deposited or credited to the Deposit Account are returned, reversed, refunded or
charged back for insufficient funds or for any other reason (“Returned Items”),
Depository Bank may charge the Deposit Account or other accounts of Company
maintained at Depository Bank. If there are insufficient funds in the Deposit
Account or any of Company’s other accounts to cover the Returned Items, Company
agrees to immediately reimburse Depository Bank for the amount of such
shortfall. If Company fails to pay the amount demanded by Depository Bank,
Lender agrees to reimburse Depository Bank within three (3) business days of
demand thereof by Depository Bank for any Returned Items to the extent Lender
received payment in respect thereof pursuant to section 3. In the event that
Depository Bank charges the Deposit Account for Returned Items, or requires
Lender to reimburse for Returned Items, Company agrees to reimburse the Deposit
Account within three (3) Business Days. Depository Bank shall charge all fees
and expenses (“Fees”) related to the Deposit Account to the Deposit Account.
5. Indemnity. Company agrees to defend, indemnify and hold Depository Bank and
its directors, officers, employees, attorneys, successors and assigns
(collectively “Depository Bank”) harmless from and against any and all claims,
losses, liabilities, costs, damages and expenses, including, without limitation,
reasonable legal and accounting fees (collectively, “Claims”), arising out of or
in any way related to this Agreement, excepting only liability arising out of
Depository Bank’s gross negligence or willful misconduct. Without regard to
Company’s

2



--------------------------------------------------------------------------------



 



indemnification obligations to Depository Bank, Lender agrees to: (i) reimburse
Depository Bank for any Returned Items (the proceeds of which were received by
Lender) and (ii) defend, indemnify and hold Depository Bank harmless from and
against any and all Claims arising out of Depository Bank’s compliance with
Lender’s instructions. Lender’s obligations to Depository Bank hereunder shall
in no way operate to release Company from its obligations to Lender and shall
not impair any rights or remedies of Lender to collect any such amounts from
Company. IN NO EVENT WILL DEPOSITORY BANK BE LIABLE FOR ANY INDIRECT DAMAGES,
LOST PROFITS, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES WHICH ARISE OUT OF OR
IN CONNECTION WITH THE SERVICES CONTEMPLATED BY THIS AGREEMENT EVEN IF
DEPOSITORY BANK HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.
6. Depository’s Bank’s Responsibility. The duties of Depository Bank are
strictly limited to those set forth in this Agreement and Depository Bank is not
acting as a fiduciary for any party hereto. Depository Bank shall be protected
in relying on any form of instruction or other notice purporting to be from
Lender which Depository Bank, in good faith, believes to be genuine and what it
purports to be. Depository Bank shall have no duty to inquire as to the
genuineness, validity, or enforceability of any such instruction or notice even
if Company notifies Depository Bank that Lender is not legally entitled to
originate any such instruction or notice. The Deposit Account and all actions
and undertakings by Depository Bank shall be subject to all rules and
regulations relating to the Deposit Account and to applicable law.
7. Termination. This Agreement shall not be terminable by Company so long as any
obligations of Company to Lender are outstanding and unpaid. This Agreement may
be terminated by Depository Bank upon thirty (30) days prior written notice to
all parties; provided that no termination shall be effective until thirty
(30) days following the termination of all outstanding transactions between
Company and Lender and provided, further, that Depository Bank may terminate
this Agreement immediately in the event Lender fails to make payments to
Depository Bank in accordance with section 4 above. This Agreement may be
terminated by Lender in a writing sent to Depository Bank in which Lender
releases Depository Bank from any further obligation to comply with instructions
originated by Lender with respect to the Deposit Account. Any available funds
remaining in the Deposit Account upon termination or deposited in thereafter
shall be transferred in accordance with the provisions of section 3 above after
deduction for any amounts otherwise reimbursable to Depository Bank as provided
hereunder. Termination shall not affect the rights and obligations of any party
hereto with respect to any period prior to such termination.
8. Legal Process and Insolvency. In the event Depository Bank receives any form
of legal process concerning the Deposit Account, including, without limitation,
court orders, levies, garnishments, attachments, and writs of execution, or in
the event Depository Bank learns of any insolvency proceeding concerning
Company, including, without limitation, bankruptcy, receivership, and assignment
for the benefit of creditors, Depository Bank will respond to such legal process
or knowledge of insolvency in the normal course or as required by law.
9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without recourse to conflict
of law or choice of law

3



--------------------------------------------------------------------------------



 



principles. The parties agree that New York is the “bank’s jurisdiction” for
purposes of the Uniform Commercial Code.
10. Notices. Except as otherwise provided in this Agreement, all notices and
other communications required under this Agreement shall be in writing and may
be personally served or sent by United States Mail or courier or by facsimile,
and shall be deemed given when delivered in person or received by facsimile or
upon deposit in the United States Mail or with such courier at the address
specified below. Any party may change its address for notices hereunder by
notice to all other parties given in accordance with this section 10.

         
 
  Company:   Commerce Energy, Inc.
 
      600 Anton Blvd.
 
      Suite 2000
 
      Costa Mesa, California 92626
 
      Attn: Rob Gunnin
 
      Facsimile: (714) 259-2592
 
      Telephone: (714) 259-2502
 
       
 
  Lender:   Tenaska Power Services Co.
 
      1701 E. Lamar Blvd., Suite 100
 
      Arlington, Texas 76006
 
      Attn: Trudy Harper, President
 
      Facsimile: (817) 462-1035
 
      Telephone: (817) 462-1511
 
       
 
  Depository Bank:   U.S. Bank National Association
 
      425 Walnut Street
 
      Cincinnati, Ohio 45202
 
      Attn: Jeffrey Kessler, Vice President
 
      Facsimile: (513) 632-2040
 
      Telephone: (513) 632-3271

11. Miscellaneous. This Agreement shall bind and benefit the parties and their
respective successors and assigns. This Agreement may be amended only with the
prior written consent of all parties hereto. None of the terms of this Agreement
may be waived except as Depository Bank may consent thereto in writing. No delay
on the part of Depository Bank in exercising any right, power or privilege
hereunder shall operate as a waiver hereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude other or further
exercise thereof or the exercise of any right, power or privilege. The rights
and remedies specified herein are cumulative and are not exclusive of any rights
or remedies which Depository Bank would otherwise have.
12. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



13. Jury Trial Waiver. COMPANY, LENDER AND DEPOSITORY BANK HEREBY WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY JUDICIAL PROCEEDING ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT OR SERVICES RENDERED IN CONNECTION WITH THIS AGREEMENT.
Dated as of: August 1, 2005

                  Commerce Energy, Inc.    
 
  By:   /s/ R. Nick Cioll    
 
           
 
  Name:   R. Nick Cioll    
 
           
 
  Title:   V.P. Risk Management    
 
           
 
                Tenaska Power Services Co.  
 
  By:   /s/ Trudy Harper    
 
           
 
  Name:   Trudy Harper    
 
           
 
  Title:   President    
 
           
 
            ACCEPTED:   U.S. BANK NATIONAL ASSOCIATION DEPOSITORY BANK  
 
  By:   /s/ Jeffrey A. Kessler    
 
           
 
  Name:   Jeffrey A. Kessler    
 
           
 
  Title:   Vice President    
 
           

5